Title: To John Adams from Richard Rush, 21 March 1814
From: Rush, Richard
To: Adams, John




Dear Sir.
Washington March 21. 1814.


At the very beginning of the last month my new appointment was bestowed upon me, and I was suddenly thrown into the midst of the supreme court the very day after, without the least previous acquaintance with any of its business. There I have been, day in and day out, ever since until last thursday blundering on in an agony of embarrassment and ignorance, doing the business of the court and not doing it; with Mr Pinkney, the late attorney general, for the most part as my prompter, but sometimes left awkwardly to stand upon my own legs, doing every thing but wearing the fool’s cap and almost that. The scene is now, thank heaven, over, and I have until next February to look about me. I feel what an immense deal of law, history, literature, and every thing else, I must subdue before I can stand erect in this post, should I ever be able to do so. I am at least determined to be industrious. I feel its difficulty; its great responsibility; but there is thus much of hope—that its duties while anxious, are infinitely animating. You must, too, sir, allow me to use you, in some measure, as a father as well as claim the guidance of your friendship, and this will serve in part to help me up the steep I have ventured upon. Your kind congratulatory letter of the 16th of last month, has, perhaps inadvertently, scattered a seed that I may make turn to good account in marking out the prospective catalogue of my own studies. It is gratifying as well as advantageous to know the ways (and through the most interesting channel) of one who has himself trodden all the paths of greatness and distinction in our country, and whose name is destined to be so intimately coupled with all the chief events that will ever be worked to as the most illustrious, the most magnificent, periods of its history. Yes, Sir, after all, the most beautiful day of our history, and which through the virtue of time will look tenfold more beautiful, is the glorious day of the revolution. Its sages, and heroes will ever hold the front ground; and, in due time, poetry and fable will step in and fabricate their fanciful superstructures upon the fair foundation of their merits. Much as I cling to the justice of the present war, the day of 1812 cannot so shine as that of 1776.
I was sorry to find by your favor written in January, continued and concluded on the 23d of February, that it had been interrupted by your falling sick. I fervently hope you are quite well again, and that your venerable life may still be long spared, as well as your health, to your family, your friends, and your country. I am anticipating great pleasure from the dream, which, if it has not flown away, you must do me the favor to impart to me.
What says Mr J. Q. Adams of the state of Europe? What of the intentions of Russia? Is it her wish to enter France with a carving knife, giving another to Austria, and a third to Russia? They are an experienced triumvirate in this kind of work; but I hope and believe better things of Alexander.
You may have seen in the papers something said of an armistice. The English as yet have offered none; we shall not make the offer, and therefore it is not probable we shall have one.
We are in some hopes today that the party calling itself the peace party (but which in truth is the party that prolongs the war) in New Hampshire, may be defeated this year. At any rate it seems pretty clear that Governor Gilman”s majority will be reduced.
I saw Mr Dexter frequently while he was here, and heard him often in court. He gave great and universal satisfaction. I was delighted with his talents and every thing about him. Oh, for so genuine an American patriot to be governor of Massachusetts in times like these! but I fear so great a public good is not to be expected. Let his enemies abuse him as they please; he will see, I trust, in the probable salvation and triumphs of his country through his instrumentality, a ground of satisfaction too solid and lasting to be taken away by their passionate denunciations. Should the periods of the nation not succeed in putting him in the chair, we at least hope he will receive such a vote as to draw off the Lowell’s the Quincy’s and the Strongs from the precipice to which they have been hurrying.
We have no domestic news here of any importance; none indeed of any description but such as congress makes, and the newspapers detail. There seems, indeed, to be quite an hiatus. I hear with pleasure that the recruiting service goes on well, and so of our armament on lake Ontario. Hine illa lacryma. Had the vessels we are now building on that lake been built last year, it would have cost less money; we should probably have had Montreal, Kingston at all events, and been saved an infinite deal of shame. But upon the events of this war, it will not do to look back. We must look forward. We must hope, and hope, and hope again.
I conclude, as at all times, with every expression of sincere, respectful, and devoted attachment to your person as well as character; for such sentiments, dear Sir, always animate my bosom towards you.


Richard Rush.


